959 F.2d 234
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Harold COSSETT;  Rosa Ann Cossett, Plaintiffs-Appellants,v.The FEDERAL JUDICIARY;  Joseph R. Biden, Jr., United StatesSenate;  Jack Brooks, U.S. House of Representatives;  GeraldP. Summers, Federal Home Loan Bank Board;  D. MichaelCrites, U.S. Attorney of Ohio, Southern District;  WilliamA. Clark;  Herman J. Weber, U.S. District Court Judge;Michael Dewine;  George W. Ledford, Trustee;  James A.Rhodes;  State of Ohio;  Richard Celeste;  Judson L.Shattuck, Jr.;  William Schenck;  David L. Hobson;  JosephE. Haines;  Merchants & Mechanics Federal Savings & LoanAssociation;  Wayne Spahr, Past V.P. Merchants & Mechanics;Mary McCormick, Past V.P. Merchants & Mechanics;  Jerome M.Strozdas, Defendants-Appellees.
No. 91-3926.
United States Court of Appeals, Sixth Circuit.
March 31, 1992.

Before KENNEDY and SILER, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
James Harold Cossett and Rosa Ann Cossett, Ohio residents, appeal pro se from a district court order which denied their motion for relief from judgment pursuant to Fed.R.Civ.P. 60(b).   The Cossetts have filed a motion for initial hearing of this appeal en banc, but the motion is untimely, pursuant to Fed.R.App.P. 35(c).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
The Cossetts filed a motion to reopen a case which the district court had dismissed for failure to state a claim.   The motion was construed as one for relief from judgment under Fed.R.Civ.P. 60(b).   The magistrate judge recommended that it be denied, as it failed to set forth any grounds for relief as provided in the Rule.   The district court adopted this recommendation and denied the motion.   The Cossetts have filed an incomprehensible brief and "appendices" in this court.   Appellee Shattuck has filed a brief in which he requests double costs and attorney fees pursuant to Fed.R.App.P. 38.


3
Upon consideration, it is concluded that the district court did not abuse its discretion in denying the motion for relief from judgment.   See Windsor v. United States Dep't of Justice, 740 F.2d 6, 7 (6th Cir.1984) (per curiam).   Moreover, it is determined that appellee Shattuck's request for double costs and attorney fees under Fed.R.App.P. 38 should be granted, as this appeal is frivolous, unreasonable, and without foundation,  see Wrenn v. Gould, 808 F.2d 493, 505 (6th Cir.1987), and appears to have been pursued for harassment or other improper purpose.   See Dallo v. INS, 765 F.2d 581, 589 (6th Cir.1985).   Accordingly, appellee Shattuck is directed to submit a bill of costs and attorney fees within fourteen days of the date of this order.


4
The district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.